Citation Nr: 9904373	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  95-07 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for right knee disability, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


REMAND

The veteran served on active duty from April 1948 to February 
1950 and from July 1951 to November 1954.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal OF a 
rating decision by the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (RO) in Wichita, Kansas. 

The case was remanded by the Board in February 1997 for 
record development, a VA examination, and adjudication of the 
issues of service connection on a secondary basis for right 
leg shortening and arthritis of the right knee.  Thereafter, 
the veteran was provided a VA examination of his right knee 
in June 1998.  However, the examiner provided no assessment 
of functional loss due to pain.  Therefore, the examination 
report is not adequate for adjudication purposes.  Moreover, 
the RO has not adjudicated the claims for service connection 
for right leg shortening and right knee arthritis.  a
 
In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who may 
possess additional records pertinent 
to his claims.  When the requested 
information and any necessary 
authorizations have been received, 
the RO should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained.  

2.  Then, the RO should arrange for 
a VA examination of the veteran by 
an orthopedist, if available, to 
determine the nature and extent of 
his right knee disability.  All 
indicated studies, including X-rays 
and range of motion studies in 
degrees, should be performed.  Tests 
of joint motion against varying 
resistance should be performed.  The 
extent of any instability, 
subluxation, incoordination, 
weakened movement and excess 
fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain and all functional 
loss due to pain.  The physician 
should also express an opinion 
concerning whether there would be 
additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  
If this is not feasible, the 
physician should so state.  The 
physician should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  The 
rationale for all opinions expressed 
should be explained.  The claims 
files, including a copy of this 
REMAND, must be made available to 
the physician for proper review of 
the medical history.  The 
examination report is to reflect 
whether such a review of the claims 
files was made.

3.  Thereafter, the RO should review 
the claims files and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development, adjudicate the issues 
of entitlement to service connection 
for right leg shortening and right 
knee arthritis, and readjudicate the 
issue of entitlement to an 
evaluation for right knee 
disability.  In readjudicating the 
increased evaluation claim, the RO 
should consider all pertinent 
diagnostic codes under the VA 
Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 
38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain 
on movement of a joint.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  
The RO should also consider whether 
separate evaluations are warranted 
on the basis of arthritis and 
instability and whether the case 
should be forwarded to the Director 
of the VA Compensation and Pension 
Service for extra-schedular 
consideration. 

4.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, or if a timely notice 
of disagreement is received with 
respect to any other matter, the RO 
should issue a Supplemental 
Statement of the Case for all issues 
in appellate status and inform the 
veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The veteran and 
his representative should then be 
provided an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 

